Citation Nr: 0026702	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1945, from October 1945 to July 1946 and from September 1953 
to March 1973.

This appeal arose from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied a compensable evaluation 
for the service-connected left ear hearing loss disability.  
A rating action was issued in June 1996, which denied 
entitlement to service connection for a right ear hearing 
loss disability.  The veteran testified at a personal hearing 
at the RO in July 1997; that same month, the veteran was sent 
a supplemental statement of the case, which included the 
hearing officer's denial of the requested benefits.  In 
October 1998, the veteran testified at a personal hearing in 
Washington, D.C. before a member of the Board of Veterans' 
Appeals (Board).  In January 1999, the Board remanded these 
issues for additional development.  In March 1999, the RO 
issued a rating action which granted service connection for a 
right ear hearing loss and which assigned his service-
connected bilateral hearing loss a 10 percent disability 
evaluation.  The veteran disagreed with this evaluation and 
testified before a member of the Board sitting in Washington, 
D.C. in June 2000.


FINDING OF FACT

On VA audiological examination in February 1999, the average 
pure tone threshold decibel (dB) loss was 58 dB in the right 
ear and 61 dB in the left ear, with speech discrimination of 
76 percent in both ears; on VA audiological examination in 
October 1999, the average pure tone threshold dB was 64 in 
the right ear and 71 in the left ear, with speech 
discrimination of 96 percent in the right ear and 100 percent 
in the left ear.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected bilateral hearing loss disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1) and Part 4, including §§ 4.1, 4.2, 
4.7, 4.85, Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998 & 1999).  To evaluate the degree of 
disability from the service-connected bilateral defective 
hearing, the rating schedule provides 11 numeric designations 
from Level I for essentially normal acuity through XI for 
profound deafness.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The pertinent evidence of record included an audiological 
evaluation conducted in July 1996.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
60
70
LEFT
25
35
65
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.  The pure 
tone threshold average loss for three frequencies was 41.7 dB 
in both ears.

VA examined the veteran in February 1999.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
65
LEFT
25
35
65
70
75

Speech audiometry revealed speech recognition ability of 76 
percent in both ears.  The average pure tone threshold loss 
was 58 dB in the right ear and 61 dB in the left ear.

VA examined the veteran in October 1999.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
65
80
LEFT
45
50
75
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 in the left ear.  The 
average pure tone threshold loss was 64 dB in the right ear 
and 71 dB in the left ear.

In June 2000, the veteran testified at a personal hearing 
before a member of the Board sitting in Washington, D.C.  He 
indicated that he had trouble hearing in crowds, as well as 
difficulty hearing emergency sirens while driving.  He 
expressed his belief that the RO had misapplied the table for 
evaluating hearing loss disabilities and indicated that he 
was at least 20 percent disabled.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in both ears is no more than a Level IV under both 
the old and new regulations.  Table VII of 38 C.F.R. § 4.85 
reveals that these levels of hearing impairment warrant the 
assignment of a 10 percent disability evaluation, and no 
more, under both the old and the new regulations.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a schedular evaluation in 
excess of 10 percent for his service-connected bilateral 
hearing loss disability.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's bilateral hearing loss disability is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation for the bilateral hearing loss 
disability, which have been considered, as discussed above, 
it does not appear that there are any "exceptional or 
unusual" circumstances indicating that the rating schedule 
is inadequate to compensate the appellant for this 
disability.  VAOPGPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence of 
record that the veteran has required frequent periods of 
hospitalization in the remote or recent past for his 
bilateral hearing loss disability.  In addition, he has 
presented no objective evidence that this disability, 
standing alone, has resulted in "marked interference" with 
his employment.  Thus, in the absence of any evidence which 
reflects that this disability is exceptional or unusual such 
the regular schedular criteria are inadequate to rate it, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service-connected bilateral hearing loss disability is 
denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

